United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 13, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40699
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ARMANDO LUGO,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:03-CR-204-ALL
                      --------------------

Before Barksdale, Stewart, and Clement, Circuit Judges.

PER CURIAM:*

     Armando Lugo appeals his sentence following a guilty plea to

possession of cocaine with intent to distribute.   Lugo challenges

a sentence enhancement for obstruction of justice based on the

sentencing court’s finding that Lugo testified falsely at a

suppression hearing.   Disagreeing with Lugo’s contention that he

preserved this argument in the district court, we review the

claim for plain error and find none.    United States v. Holmes,

406 F.3d 337, 362 (5th Cir.), cert. denied, 126 S. Ct. 375


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40699
                                 -2-

(2005); United States v. Mares, 402 F.3d 511, 520-21 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).

       Lugo correctly points out that the district court plainly

erred in sentencing him under a mandatory guideline system;

however, he has failed to show that his sentence would have been

“significantly different” if he had been sentenced “under an

advisory scheme rather than a mandatory one.”    Mares, 402 F.3d at

521.    Accordingly, we affirm the conviction and sentence.   United

States v. Villaneuva, 408 F.3d 193, 203 (5th Cir.), cert. denied,

126 S. Ct. 268 (2005).

       AFFIRMED.